UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7212


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIAM ISAAC SMALLS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:10-cr-00008-MR-1; 1:12-cv-00286-MR)


Submitted:   December 16, 2014            Decided:   December 30, 2014


Before GREGORY and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


William Isaac Smalls, Appellant Pro Se. Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William       Isaac    Smalls        seeks   to   appeal      the    district

court’s    order    denying       relief     on    his    motion    under       28   U.S.C.

§ 2255 (2012).         In a civil case in which the United States or

its    officer    or   agency      is   a    party,      parties    have    sixty      days

following the entry of the district court’s final judgment or

order in which to file a notice of appeal.                          Fed. R. App. P.

4(a)(1)(B).       However, if a party moves for an extension of time

to appeal within thirty days after expiration of the original

appeal period and demonstrates excusable neglect or good cause,

a district court may extend the time to file a notice of appeal.

Fed. R. App. P. 4(a)(5)(A); Washington v. Bumgarner, 882 F.2d
899, 900-01 (4th Cir. 1989).

            Smalls’ notice of appeal was received in the district

court after the expiration of the sixty-day appeal period but

within the thirty-day excusable neglect period.                        In his notice

of    appeal,    Smalls     requested       an    extension    of    time       to   appeal

because he was in transit when the district court served him

with notice of its judgment and he did not receive it until

after the sixty-day appeal period expired.                          We conclude that

Smalls’    notice      of   appeal      should      be    construed    as       a    motion

pursuant to Rule 4(a)(5)(A).                Accordingly, we remand the case to

the    district     court    for    the      limited      purpose    of     determining

whether Smalls has demonstrated excusable neglect or good cause

                                             2
warranting an extension of the sixty-day appeal period.      The

record, as supplemented, will then be returned to this court for

further consideration.



                                                        REMANDED




                               3